PER CURIAM.
This is an appeal from the order of the District Court for the Western District of Pennsylvania following that Court’s denial of the petition for writ of habeas corpus. Since the opinion of the Court below, 77 F. Supp. 751, there has been decided in the United States District Court for the Northern District of Indiana the case of Kava-dias v. Cross, 1948, 82 F.Supp. 716, in which Judge Swygert wrote an opinion which fully covers the question presented by the immediate appeal. We think Judge Swygert was right and that the District Judge in this case was right.
The judgment will, therefore, be affirmed.